DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, on pages 8 of applicant’s remarks, applicant argues that Kolvavennu fails to disclose that its adapter is physically fasten to a tablet computing device and wherein the radio module communicate using BLE as part of the multimeter;
In response, the examiner respectfully disagrees. Kolvavenna disclose the concept of applying the adapter [el. 120, includes ISA 100] to mount or tethered on the Field instrument [el. 112, refers as the tablet computing device] to establish the communication (para. 36), as a result, the adapter which includes the ISA 100 radio module using BLE is part of the multimeter device in the Field instrument system.  For this reason, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolvavennu in view of Gopalakrishman et al. (US 2018/0133602 A1, hereinafter refers as Gopalakrishman) and further in view of Zalbide Agirrezabalaga et al. (US 2017/0131222 A1, hereinafter as Zalbide).

 	Regarding claim 1, Kolvavennu discloses an apparatus comprising:
a tablet computing device having a display and configured to establish WiFi and BLUETOOTH Low Energy (BLE) communication links with other devices (Fig. 1, abstract); and
a radio module physically fastened to the tablet computing device and configured to establish ISA100 and WirelessHART communication links with field devices of a process control and automation system, wherein the tablet and the radio module communicate using BLE as part of multimeter (Fig. 6, para. 27-28, para. 37, the adapter [el. 120, includes ISA 100] to mount or tethered on the Field instrument [el. 112, refers as the tablet computing device] to establish the communication (para. 36), as a result, the adapter which includes the ISA 100 radio module using BLE is part of the multimeter device in the Field instrument system),
wherein the tablet computing device and the radio module are configured to communicate with each other using a BLE communication link (Fig. 1, Fig. 3, Fig. 6, para. 27-28, para. 37, Fig. 7), and
wherein the apparatus is configured to selectably operate in multiple modes comprising a gateway mode, a router mode, a sniffer mode, and a discovery mode (Fig. 1, para. 24-25, para. 27-29, el. 108 to perform the function).
Kolvavennu does not explicitly disclose wherein the tablet computing device is configured to store and execute one or more applications and at least one of the applications communicates with and configures the radio module using the BLE communication link;
Gopalakrishman teaches wherein the tablet computing device is configured to store and execute one or more applications and at least one of the applications communicates with and configures the radio module using the BLE communication link (para. 40, para. 44, Fig. 2-3);
It would be obvious for one of ordinary skill in the art before the invention to modify Kolvavennu to include Gopalakrishman in order to communicate more effectively.
Kolvavennu in view of Gopalakrishman does not explicitly disclose the wireless multimeter executing the one or more applications for at least one of setting up, expanding, or troubleshooting industrial wireless networks in the process control and automation system;
Zalbide teaches  the wireless multimeter executing the one or more applications for at least one of setting up, expanding, or troubleshooting industrial wireless networks in the process control and automation system (the multimeter is to troubleshoot by performing the measurement function);
It would be obvious for one of ordinary skill in the art at the time of invention to modify Kolvavennu in view of Gopalakrishman to include Zalbide in order to allow a system to detect and monitor if any system component is not functionally properly.

Regarding claim 6, Kolvavennu in view of Gopalakrishman in view of Zalbide discloses wherein in the gateway mode, the apparatus is configured to wirelessly communicate with a second apparatus operating in the router mode to perform a site survey of a site comprising a network of field devices and at least one access point (Kolvavennu Fig. 1).

Regarding claim 8, the instant claim is analyzed with respect to claim 1.
Regarding claim 13, the instant claim is analyzed with respect to claim 6.
Regarding claim 15, the instant claim is analyzed with respect to claim 1.
Regarding claim 20, the instant claim is analyzed with respect to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolvavennu in view of Gopalakrishman in view of Zalbide in view of Glazier (US 2017/0208364 A1).

Regarding claim 2, Kolvavennu in view of Gopalakrishman in view of Zalbide discloses all limitation of claim 1, 
Kolvavennu in view of Gopalakrishman in view of Zalbide does not explicitly disclose wherein in the gateway mode, the apparatus is configured to: transmit advertisement messages over a ISA 100 communication link or a WirelessHART communication link to one or more field devices; receive a request from at least one first field device to join a network associated with the apparatus(Fig. 1, para. 24-27);
Glazier display information about the field device on the display of the tablet computing device (Fig. 13);
It would be obvious for one of ordinary skill in the art before the time of invention to modify Kolvavennu in view of Gopalakrishman in view of Zalbide to include Glazier in order to increase user’s viewing experience.

Regarding claim 3, Kolvavennu in view of Gopalakrishman in view of Zalbide discloses all limitation of claim 1, 
Kolvavennu in view of Gopalakrishman in view of Zalbide does not explicitly disclose wherein in the router mode, the apparatus is configured to: transmit advertisement messages over a ISA 100 communication link or a WirelessHART communication link to one or more field devices; receive a request from at least one first field device to join a network associated with the apparatus (Fig. 1);
Glazier teaches transmit advertisement messages over a ISA 100 communication link or a WirelessHART communication link to one or more field devices and display information about the field device on the display of the tablet computing device (Fig. 13);
It would be obvious for one of ordinary skill in the art before the time of invention to modify Kolvavennu in view of Gopalakrishman in view of Zalbide to include Glazier in order to increase user’s viewing experience.

Regarding claim 4, Kolvavennu in view of Gopalakrishman in view of Zalbide discloses all limitation of claim 1, 
Kolvavennu in view of Gopalakrishman in view of Zalbide does not explicitly disclose wherein in the sniffer mode, the apparatus is configured to: sniff a plurality of network channels to identify one or more networks surrounding the apparatus; and display information about each of the one or more networks surrounding the apparatus on the display of the tablet computing device;
Glazier teaches wherein in the sniffer mode, the apparatus is configured to: sniff a plurality of network channels to identify one or more networks surrounding the apparatus; and display information about each of the one or more networks surrounding the apparatus on the display of the tablet computing device (Fig. 13a-13B);
It would be obvious for one of ordinary skill in the art before the time of invention to modify Kolvavennu in view of Gopalakrishman in view of Zalbide to include Glazier in order to increase user’s viewing experience.

Regarding claim 5, Kolvavennu in view of Gopalakrishman in view of Zalbide discloses all limitation of claim 1, 
Kolvavennu in view of Gopalakrishman in view of Zalbide does not explicitly disclose wherein in the discovery mode, the apparatus is configured to: sniff one or more network channels of a predetermined network to identify one or more devices connected to the predetermined network; and display information about the one or more devices on the display of the tablet computing device;
Glazier teaches wherein in the discovery mode, the apparatus is configured to: sniff one or more network channels of a predetermined network to identify one or more devices connected to the predetermined network; and display information about the one or more devices on the display of the tablet computing device (Fig. 13a-13B);
It would be obvious for one of ordinary skill in the art before the time of invention to modify Kolvavennu in view of Gopalakrishman in view of Zalbide to include Glazier in order to increase user’s viewing experience.

Regarding claim 7, Kolvavennu in view of Gopalakrishman in view of Zalbide discloses all limitation of claim 1, 
Kolvavennu in view of Gopalakrishman in view of Zalbide does not explicitly disclose wherein the display of the tablet computing device comprises a touchscreen;
Glazier teaches wherein the display of the tablet computing device comprises a touchscreen (Fig. 8A, an Iphone);
It would be obvious for one of ordinary skill in the art before the time of invention to modify Kolvavennu in view of Gopalakrishman in view of Zalbide to include Glazier in order to increase user’s viewing experience.

Regarding claim 9, the instant claim is analyzed with respect to claim 2.
Regarding claim 10, the instant claim is analyzed with respect to claim 3.
Regarding claim 11, the instant claim is analyzed with respect to claim 4.
Regarding claim 12, the instant claim is analyzed with respect to claim 5.
Regarding claim 13, the instant claim is analyzed with respect to claim 7.
Regarding claim 16, the instant claim is analyzed with respect to claim 2.
Regarding claim 17, the instant claim is analyzed with respect to claim 3.
Regarding claim 18, the instant claim is analyzed with respect to claim 4.
Regarding claim 19, the instant claim is analyzed with respect to claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAI Y CHEN/Primary Examiner, Art Unit 2425